AO 245B (Rev. 05/15/2018) Judgrnent in aCriminal Petty Case (Modifled) Page l of I

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For 0ffenses Committed On or After Novernber 1, 1987)

Marvin Miguel ReyeS_LOpeZ Case Number: 3:18~mj-23082-BLM

Thomas S Sims
Defena’an! 's Attorney

 

 

 

 

 

 

 

 

REGISTRATION NO. 81498298 F § L E D

THE DEFENDANT: y f _

|Z pleaded guilty to count(s) 1 of Complaint DEC l l lUlB
|:| Was found guilty to count(s) 'C*-E_'F’\K- '::-§a’;€,§;":,"';T,.Ei$.“§E`~T,QN-;
after a plea ofnot guilty. §`;L'" “ "" “‘“ ' ""' “ DEPurr

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number[s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:i The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

le Assessment: $1() WAIVED Fine; WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all frnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 11, 2018
Date of Imposition of Sentence

Ho`NURABLE MicH‘AEL s. BERG
UNITED srArEs MAGISTRATE JUDGE

 

3:18-mj-23082_BLM

 

 

